  Case 18-20360         Doc 29     Filed 11/08/18 Entered 11/08/18 12:27:14              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-20360
         AISHEF D ALDRIDGE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/20/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-20360        Doc 29      Filed 11/08/18 Entered 11/08/18 12:27:14                   Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                   $0.00
        Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                         $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $0.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                      $0.00
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $0.00

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim         Claim         Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed          Paid          Paid
1ST FINANCIAL INVESTMENT FUND Unsecured       1,067.00            NA             NA            0.00        0.00
BANK OF AMERICA NA             Unsecured         500.00           NA             NA            0.00        0.00
CBE GROUP                      Unsecured      1,435.32            NA             NA            0.00        0.00
CCI                            Unsecured         775.00           NA             NA            0.00        0.00
CHASE BANK                     Unsecured         500.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      3,850.00       2,920.58       5,920.58           0.00        0.00
COLLECTION BUREAU OF AMERICA Unsecured            75.00           NA             NA            0.00        0.00
CREDIT MANAGEMENT              Unsecured      1,311.00            NA             NA            0.00        0.00
EASY ACCEPTANCE                Unsecured      6,112.00            NA             NA            0.00        0.00
ENHANCED RECOVERY CO L         Unsecured         546.95           NA             NA            0.00        0.00
IL DEPT OF EMPLOYMENT SECURITY Unsecured      1,493.00         550.00         550.00           0.00        0.00
IL DEPT OF REVENUE             Priority          500.00           NA             NA            0.00        0.00
IL STATE DISBURSEMENT UNIT     Unsecured           1.00           NA             NA            0.00        0.00
JACKSON PARK HOSPITAL          Unsecured         272.00           NA             NA            0.00        0.00
MILLENIUM CREDIT CONSULTANTS Unsecured           389.00           NA             NA            0.00        0.00
Money mutual                   Unsecured         200.00           NA             NA            0.00        0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured           266.00           NA             NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      3,227.00       3,075.85       3,075.85           0.00        0.00
PRESENCE HEALTH                Unsecured         200.00           NA             NA            0.00        0.00
ROBERT J SEMRAD & ASSOC        Unsecured           1.00           NA             NA            0.00        0.00
SHANICE EDWARDS                Priority          700.00           NA             NA            0.00        0.00
SOUTH SHORE HOSPITAL           Unsecured         300.00           NA             NA            0.00        0.00
SOUTHERN AUTO FINANCE CO       Secured       15,812.00           0.00      15,812.00           0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         608.00           NA             NA            0.00        0.00
UI HEALTH                      Unsecured      1,928.00            NA             NA            0.00        0.00
UIC PATHOLOGY                  Unsecured         156.00           NA             NA            0.00        0.00
US BANK NA                     Unsecured         500.00           NA             NA            0.00        0.00
WEST ASSET MANAGEMENT          Unsecured         711.00           NA             NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-20360         Doc 29      Filed 11/08/18 Entered 11/08/18 12:27:14                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $15,812.00                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $15,812.00                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,546.43                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/08/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
